Title: From Benjamin Franklin to David Hartley, 5 February 1778
From: Franklin, Benjamin
To: Hartley, David


Dear Sir,
Feb 5. 1778
I am exceedingly obliged by your interesting yourself so warmly in behalf of those unhappy people. I understand you advanc’d money: Your bills on that account will be punctually paid. As yet I have heard of none.
Understanding that a certain Person promised to make proposals for healing a certain Breach, I postpon’d and delayed a material Operation till I should hear what those proposals were. I am now told that he will not make them till he finds it in his power to do what he pleases. Therefore Adieu my dear friend; and I bid you all Good Night.
Your brave and indefatigable exertions will forever endear you to all good Men.
I write this line from home: and not having your last before me, I must take another opportunity of answering it. I am ever Yours sincerely.
 
Notation: Benjamin Franklin to Mr. Hartley
